Exhibit 10.3 AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT This AMENDMENT NO. 1 (“Amendment”) to Executive Employment Agreement (the “Agreement”) is made as of the 1st day of January 2010 between KAMAN CORPORATION, a Connecticut corporation (the “Company”) and WILLIAM C. DENNINGER (“Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive have entered into the Agreement as of November 17, 2008; and WHEREAS, the Company and the Executive desire to amend the Agreement; NOW THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of the other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.The last sentence of Section 4 (Bonuses) of the Agreement is amended in its entirety to read as follows:“Except as provided under Sections 5A and 8 of the Agreement, the Executive shall receive payments with respect to the plans and programs described in this Section 4 in accordance with the terms of such plans and programs.” 2.A new Section 5A is hereby added to the Agreement:: 5A.Recovery of Amounts Related to Mandatory Restatements. a)Right of Recapture.Effective January 1, 2010 and subject to the terms of this section 5A but otherwise notwithstanding any other provision of this Agreement or the terms of any compensation arrangement, plan or program, Executive shall pay the Company a sum equal to the Recapture Amount if, and to the extent that, (i)payment of Incentive Compensation is or was contingent upon the achievement of one or more specified financial performance targets and (ii)the amount of such Incentive Compensation is, or would have been, affected by a Mandatory Restatement that the Company is required to implement that results directly from Executive’s fraudulent or knowing, intentional misconduct. 1 b)Definitions. For purposes of this section 5A: “Recapture Amount” means i) the difference between a) the amount of Incentive Compensation paid or received, or to be paid or received by the Executive pursuant to an award made, within the twelve-month period following first issuance of financial statements that are subsequently determined to be subject to a Mandatory Restatement, and b) the amount that would have been paid or received by the Executive based on the financial results reported in the Mandatory Restatement, in each case as determined in good faith by the Personnel & Compensation Committee that exists at the time of determination; provided that, ii) the amount that the Executive shall be required to reimburse the Company from previously received Incentive Compensation shall be reduced by the Net Tax Cost of such compensation to the Executive, and iii) to the extent that the price of the Company’s Common Stock is or was a component of the performance objectives upon which the Incentive Compensation was payable, the value of the stock taken into account for purposes of re-determining the level of achievement based on the Mandatory Restatement will be equitably adjusted by the Personnel & CompensationCommittee, utilizing a third-party consultant with expertise in equity valuations. “Incentive Compensation” means amounts paid or received, or to be paid or received, under awards made on or after January 1, 2010 with respect to fiscal periods beginning with 2010, pursuant to: i) annual cash incentive awards under the Company’s Cash Bonus Plan; ii) long term performance awards under the Company’s Stock Incentive Plan; iii) other equity-based awards under such Stock Incentive Plan if vesting or lapse of restrictions is dependent upon achievement of financial performance objectives, and iv) like compensation under other or successor plans when entitlement to payments is dependent upon achievement of financial performance objectives.For the avoidance of doubt, Incentive Compensation does not include the proceeds of any stock option grant, restricted stock or restricted stock unit award, long-term performance award or any other variety of equity-based award that has a vesting schedule based on the passage of time and the continued performance of services rather than the achievement of financial performance objectives. “Mandatory Restatement” means a restatement of the Company’s financial statements for fiscal year 2010 or any year thereafter which, in the good faith opinion of the Company’s Independent Registered Public Accounting Firm (the “Auditors”), is required to be implemented pursuant to generally accepted accounting principles, but excluding any restatement which is so required with respect to a particular year as a consequence of a change in generally accepted accounting rules effective after the publication of the financial statements for such year.
